DETAILED ACTION
1.	Applicant's amendments and remarks submitted on May 27, 2022 have been entered. Claims 1-7 and 11-15 have been amended. Claims 1-15 are still pending on this application, with claims 1-15 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 11. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3, 5-6, 8, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2013/0279706 A1 to Marti in view of US Patent Pub No 2013/0094668 A1 to Poulsen et al. (“Poulsen”).
As to claim 1, Marti discloses an electronic device comprising: a first speaker disposed on a side end of the electronic device; a second speaker disposed on a different side end of the electronic device (see figures 3A-4A; pg. 1, ¶ 0010; pg. 5, ¶ 0049); at least one sensor (see figure 1; pg. 5, ¶ 0049); and a processor (see pg. 2, ¶ 0021), wherein the processor is configured to: receive a first audio signal; acquire a first channel signal and a second channel signal by using the first audio signal (see pg. 4, ¶ 0040; pg. 5, ¶ 0051); acquire state information related to the electronic device by using the at least one sensor (see pgs. 2-3, ¶ 0026 - ¶ 0029; pg. 4, ¶ 0041 - ¶ 0043), wherein the state information comprises a movement state of the electronic device and a state of proximity between the electronic device and a user (see figure 4A; pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 4, ¶ 0044); when the processor identifies that the movement state is not fixed and the state of proximity between the electronic device and the user is proximate, correct the first channel signal to be at a second loudness level (detect movement and lower loudness level for speaker/channel proximate to user, see pg. 1, ¶ 0012; pg. 2, ¶ 0025; pg. 3, ¶ 0034; pg. 6, ¶ 0057 - ¶ 0059), when the processor identifies that the movement state is not fixed and the state of proximity between the electronic device and the user is not proximate, correct the first channel signal to be at a third loudness level higher than the second loudness level (detect movement and increase loudness level for the speaker/channel no longer proximate to user, see pg. 1, ¶ 0012; pg. 2, ¶ 0025; pg. 3, ¶ 0034; pg. 6, ¶ 0057 - ¶ 0059), output the corrected first channel signal by using the first speaker; and output the second channel signal by using the second speaker (see pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  
Marti further discloses the processor can identify if the movement state of the device is fixed, e.g. the device is docked on a docking device (see pg. 1, ¶ 0012; pg. 3, ¶ 0028), but does not expressly disclose correcting the first channel signal to be at a first loudness level when the movement state is fixed, nor wherein the first loudness level is higher than the second loudness level and higher or equal to the third loudness level.
Poulsen discloses a similar system for detecting user proximity and adjusting an output signal (see Abstract; figure 5A), and further teaches wherein the system can detect when the device is proximal to the user and lower the volume, and further detect the device is stationary and adjust the loudness level accordingly, with the preferred or common volume adjustment for said fixed state of the device being high playback volume (see pg. 1, ¶ 0019; pgs. 9-10, ¶ 0102).
Marti and Poulsen are analogous art because they are both directed to devices with audio corrections.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a first, higher loudness level when the device is stationary as taught by Poulsen in the device as taught by Marti. The motivation being to take into account instances where the device is set down and adjust the volume accordingly, particularly as high volume is a common mode for stationary or docked audio devices (Poulsen pg. 1, ¶ 0019; pgs. 9-10, ¶ 0102).
As to claim 2, Marti in view of Poulsen further discloses wherein the at least one sensor comprises at least one of a gyro sensor, an acceleration sensor, or a motion sensor, and the processor is configured to acquire the movement state of the electronic device as at least a part of the state information by using at least one of the gyro sensor, the acceleration sensor, or the motion sensor (Marti pg. 2, ¶ 0026; pg. 3, ¶ 0028). 
As to claim 3, Marti in view of Poulsen further discloses wherein the at least one sensor comprises at least one of a proximity sensor or a touch sensor, and the processor is configured to acquire the state of proximity between the electronic device and the user as at least a part of the state information by using at least one of the proximity sensor or the touch sensor (Marti pgs. 2-3, ¶ 0026 - ¶ 0027; Poulsen figures 5A-5B).  
As to claim 5, Marti in view of Poulsen further discloses wherein the processor is configured to apply a designated gain to the first channel signal in case that the processor identifies that the movement state is not fixed, and the state of proximity between the electronic device and the user is proximate (Marti pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 6, ¶ 0057 - ¶ 0059).  
As to claim 6, Marti in view of Poulsen further discloses wherein the processor is configured to filter at least a partial frequency band of the first channel signal in case that the processor identifies that the movement state is not fixed, and that the state of proximity is proximate (Poulsen figure 7; pgs. 15-16, ¶ 0153 - ¶ 0155, ¶ 0157).  
As to claim 8, Marti in view of Poulsen does not expressly disclose wherein the processor is configured to: receive a second audio signal before receiving the first audio signal; and output the second audio signal while increasing a volume level thereof in a stepwise manner by using the first speaker and the second speaker. However it does disclose the device receiving various audio signals from various applications, including video, games, music or voice (Marti pg. 4, ¶ 0040; pg. 6, ¶ 0058), as well as various configurations for the device that affect volume adjustments, including docked, stationary, or at varying distances in front of the user (Marti pg. 3, ¶ 0028; pg. 6, ¶ 0056 - ¶ 0057; Poulsen pg. 1, ¶ 0019; pgs. 9-10, ¶ 0102). The proposed modification of increasing the volume of a second signal in a stepped manner using first and second speakers is therefore considered an obvious choice given the teachings of Marti in view of Poulsen, such a configuration depending on the type of audio the user is listening to at any given time, as well as the positioning of the device relative to the user, to provide the user with a better audio experience by balancing output levels appropriately and according to user settings, thereby providing a substantially uniform sound field for various audio signals (Marti pg. 1, ¶ 0015; pg. 2, ¶ 0024; pg. 6, ¶ 0056 - ¶ 0057).
As to claim 11, Marti discloses a method for processing a stereo audio signal by an electronic device comprising a first speaker and a second speaker (see figures 3A-4A; pg. 1, ¶ 0010; pg. 2, ¶ 0018; pg. 5, ¶ 0049), the method comprising: receiving a first audio signal; acquiring a first channel signal and a second channel signal by using the first audio signal (see pg. 4, ¶ 0040; pg. 5, ¶ 0051); acquiring state information related to the electronic device by using at least one sensor (see pgs. 2-3, ¶ 0026 - ¶ 0029; pg. 4, ¶ 0041 - ¶ 0043), wherein the state information comprises a movement state of the electronic device and a state of proximity between the electronic device and a user (see figure 4A; pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 4, ¶ 0044); when the movement state is not fixed and the state of proximity between the electronic device and the user is proximate, correcting the first channel signal to be at a second loudness level (detect movement and lower loudness level for speaker/channel proximate to user, see pg. 1, ¶ 0012; pg. 2, ¶ 0025; pg. 3, ¶ 0034; pg. 6, ¶ 0057 - ¶ 0059), when the movement state is not fixed and the state of proximity between the electronic device and the user is not proximate, correcting the first channel signal to be at a third loudness level higher than the second loudness level (detect movement and increase loudness level for the speaker/channel no longer proximate to user, see pg. 1, ¶ 0012; pg. 2, ¶ 0025; pg. 3, ¶ 0034; pg. 6, ¶ 0057 - ¶ 0059); and outputting the corrected first channel signal by using the first speaker and outputting the second channel signal by using the second speaker (see pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  
Marti further discloses the system can identify if the movement state of the device is fixed, e.g. the device is docked on a docking device (see pg. 1, ¶ 0012; pg. 3, ¶ 0028), but does not expressly disclose correcting the first channel signal to be at a first loudness level when the movement state is fixed, nor wherein the first loudness level is higher than the second loudness level and higher or equal to the third loudness level.
Poulsen discloses a similar system for detecting user proximity and adjusting an output signal (see Abstract; figure 5A), and further teaches wherein the system can detect when the device is proximal to the user and lower the volume, and further detect the device is stationary and adjust the loudness level accordingly, with the preferred or common volume adjustment for said fixed state of the device being high playback volume (see pg. 1, ¶ 0019; pgs. 9-10, ¶ 0102).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate a first, higher loudness level when the device is stationary as taught by Poulsen in the method as taught by Marti. The motivation being to take into account instances where the device is set down and adjust the volume accordingly, particularly as high volume is a common mode for stationary or docked audio devices (Poulsen pg. 1, ¶ 0019; pgs. 9-10, ¶ 0102).
As to claim 12, Marti in view of Poulsen further discloses wherein the at least one sensor comprises at least one of a gyro sensor, an acceleration sensor, or a motion sensor, and wherein the acquiring state information related to the electronic device comprises identifying the movement state of the electronic device by using at least one of the gyro sensor, the acceleration sensor, or the motion sensor (Marti pg. 2, ¶ 0026; pg. 3, ¶ 0028).  
As to claim 13, Marti in view of Poulsen further discloses wherein the at least one sensor comprises at least one of a proximity sensor or a touch sensor, and wherein the acquiring state information related to the electronic device comprises identifying the state of proximity between the electronic device and the user by using at least one of the proximity sensor or the touch sensor (Marti pgs. 2-3, ¶ 0026 - ¶ 0027; Poulsen figures 5A-5B).  
As to claim 15, Marti in view of Poulsen further discloses wherein the correcting of the first channel signal comprises applying a designated gain to the first channel signal in case of identifying that the movement state is not fixed, and the state of proximity is proximate (Marti pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 6, ¶ 0057 - ¶ 0059).   

4.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Poulsen and further in view of US Patent Pub No 2016/0044394 A1 to Derom.
As to claims 4 and 14, Marti in view of Poulsen discloses the electronic device and method as claimed in respective claims 1 and 12.
Marti in view of Poulsen further discloses further comprising a microphone (Marti pg. 2, ¶ 0016), but does not disclose wherein the processor is configured to: analyze a change in an echo path by using the microphone; and acquire the state of proximity between the electronic device and the user as at least a part of the state information, based on the analyzed echo path.  
Derom discloses a similar system that detects user proximity (see Abstract) and further teaches the monitoring of an echo path and identifying changes in the path by using the device’s microphone (see figure 1C; pg. 1, ¶ 0012; pg. 3, ¶ 0039; pg. 6, ¶ 0072).
Marti in view of Poulsen and Derom are analogous art because they are drawn to proximity detection in audio devices. 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the echo path analysis as taught by Derum in the device and method as taught by Marti in view of Poulsen, as it is merely a straightforward possibility from which a skilled person would select when determining proximity of a user to a portable electronic device, particularly as such a method can determine proximity using components generally already present in said devices, and therefore eliminates the need for additional sensors (Derom pg. 6, ¶ 0072).

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Poulsen and further in view of US Patent Pub No 2014/0369527 A1 to Baldwin.
As to claim 7, Marti in view of Poulsen discloses the electronic device as claimed in claim 1.
Marti in view of Poulsen does not expressly disclose wherein the processor is configured to adjust a dynamic range of the first channel signal within a designated range in case that the processor identifies that the movement state is not fixed, and that the state of proximity is proximate. However dynamic range control adjustment is known in the art, as taught by Baldwin, which teaches a similar system for volume adjustment of an electronic device (see pg. 1, ¶ 0005), and further teaches dynamic range adjustment for the audio signal within a particular range or window (see pg. 8, ¶ 0090 - ¶ 0091). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to adjust audio levels in a way that allows for easy listening and avoids the need for additional compensation by the user (Baldwin pg. 8, ¶ 0090 - ¶ 0091).

6.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Poulsen and further in view of US Patent Pub No 2013/0089161 A1 to Heineman.
As to claim 9, Marti in view of Poulsen discloses the electronic device as claimed in claim 1.
Marti in view of Poulsen further discloses wherein the processor is configured to: receive a second audio signal (Marti pg. 4, ¶ 0040; pg. 6, ¶ 0058), but it does not disclose the device configured to identify whether or not the electronic device is in an idle state; and correct the second audio signal, based on the idle state. However audio processing based on an idle state is known in the art, as taught by Heineman, which is directed to audio signal processing systems (see figure 1; pg. 3, ¶ 0027, ¶ 0029), and further teaches audio processing circuitry adapted for idle or low power modes (see figure 4; pg. 2, ¶ 0011; pg. 3, ¶ 0030, ¶ 0033; pg. 4, ¶ 0035 - ¶ 0037). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to accommodate idle periods of the device and provide audio processing that avoids transients and perturbations on the output audio signals (Heineman pg. 1, ¶ 0009; pg. 4, ¶ 0037).
As to claim 10, Marti in view of Poulsen and Heineman further discloses wherein the electronic device is configured to: acquire a third channel signal and a fourth channel signal by using the second audio signal (Marti various types of audio signals, see pg. 4, ¶ 0040; pg. 5, ¶ 0051; pg. 6, ¶ 0058); and correct at least a part of the third channel signal, at least based on the state information (Marti pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  

Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652